Citation Nr: 1739609	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-18 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for a headache disorder, to include as due to environmental exposures and/or as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 2002 to June 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board notes that the Veteran filed a timely notice of disagreement in response to the January 2012 rating decision in March 2012.  However, he subsequently filed a request to reopen his service connection claim for a TBI in June 2012.  In an August 2012 statement, the Veteran's representative stated that the Veteran's June 2012 request to reopen was not intended to be an appeal.  Thus, the RO considered the Veteran's March 2012 notice of disagreement withdrawn in favor of this request.  The RO stated that it was reopening and confirming its previous denial of the Veteran's claim in a February 2013 rating decision.  The Veteran then filed a notice of disagreement in March 2013.  However, the Board notes that the Veteran submitted new and material evidence within one year of the January 2012 rating decision, including an August 2011 buddy statement from S.T., that provided additional information regarding his claimed injury during service.  Thus, the Board finds that the February 2013 rating decision was a reconsideration of the Veteran's claim under 38 C.F.R. § 3.156(b).  As such, this appeal stems from the January 2012 rating decision.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2017.  A transcript of that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

As explained in further detail below, the Board finds that the Veteran does not currently have residuals of an in-service TBI.  While one of the Veteran's claimed residuals, headaches, are not residuals of an in-service TBI, the record shows that they may be related to environmental exposures during service and/or secondary to the Veteran's PTSD disability.  Although the Veteran's service connection claim for residuals of a TBI can be finally adjudicated, his remaining theories regarding headaches require additional development.  Therefore, the Board finds that it is appropriate to bifurcate the issues and adjudicate them separately.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) ("[b]ifurcation of a claim is generally within the Secretary's discretion"); see also Tyrues v. Shinseki, 732 F.3d 1351 (Fed. Cir. 2013); Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions).

The issue of entitlement to service connection for a headache disorder, to include as due to environmental exposures and/or as secondary to service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have current residuals as a result of an in-service TBI.


CONCLUSION OF LAW

Residuals of a TBI were not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes that the Veteran's representative requested that he be afforded a VA examination in connection with his service connection claim for residuals of a TBI.  See February 2017 Informal Hearing Presentation.  VA provides a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  While the Board has considered the Veteran's lay assertions, the standards of McLendon are not met in this case.  The Veteran's STRs do not show any evidence of a TBI during service, and, as explained below, the Board does not find the Veteran's reports of an in-service TBI to be credible.  To the extent that the Veteran's headaches may otherwise be related to service, the Board has bifurcated the claim and is remanding the issue for further development.  Therefore, a VA examination or opinion is not warranted for the Veteran's service connection claim for residuals of a TBI.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



II.  Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  Service connection may also be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he has current residuals of TBIs that occurred during service.  The Veteran reported that while deployed in Afghanistan, he provided security for Civil Affairs and went out every day riding in old pickup trucks.  See January 2017 Board Hearing Transcript (Tr.), page 4-6.  He sometimes rode in the back without any seat.  As a result of the rough terrain, the Veteran described being exposed to excessive vibration and always banging his head on the truck.  In addition, the Veteran testified that he was in multiple motor vehicle accidents while in Afghanistan.  See Tr., page 6-7.

The Veteran's service treatment records (STRs) show that he was deployed to Afghanistan from November 2, 2003 to June 29, 2004.  See July 2004 Post-Deployment Health Assessment.  Prior to this deployment, the Veteran complained of right femur bone pain in September 2002.  In January 2003, he also complained of right hip and leg pain that had been present for 3 months.  A subsequent February 2003 Pre-Deployment Health Provider Review noted that the Veteran had a profile for his femur fracture, and the final medical disposition sated that he was not deployable.  In addition, he reported right eye irritation in March 2003; right hip and knee pain in May 2003; and right lower extremity pain in July 2003, August 2003, and September 2003.  

During his deployment, a January 2004 STR noted that the Veteran's complained of right leg pain.  The record reflects that he was given a profile to run at his own pace and duration for 30 days.  At the end of the Veteran's deployment, he completed a July 1, 2004 Post Deployment Health Assessment.  The Veteran stated that during this deployment, his health stayed the same or improved.  He also reported that in general, his health was excellent.  He denied ever being seen by sick call during the deployment.  He denied that he then had, or experienced during his deployment, symptoms of headaches; dimming of vision, like the lights were going out; dizziness, fainting, or lightheadedness; or still feeling tired after sleeping.  He additionally denied having any medical problems that developed during his deployment; or any concerns about possible exposure or events during his deployment that he felt may affect his health.  The Veteran denied that he ever engaged in direct combat where he had to fire his weapon during the deployment.  The Veteran also denied that he was exposed to excessive vibration.  However, he did report exposure to smoke from burning trash or feces; vehicle or truck exhaust fumes; JP8 or other fuels; sand/dust; and industrial pollution.  Based on the Veteran's reports, no referral was indicated.

The record also contains a July 1, 2004 Report of Medical Assessment in which the Veteran stated that when compared to his last medical assessment/physical examination, his overall health was the same, and he had not experienced any illnesses or injuries that caused him to miss duty for longer than 3 days.  He also denied receiving treatment from a health care provider, being admitted to a hospital, or having surgery.  In addition, the Veteran denied suffering from any injury or illness while on active duty for which he did not seek medical care.

After the Veteran's deployment ended in June 2004, an August 10, 2004 STR noted that the Veteran had a one year history of right leg pain, and he had been in therapy for 6 months prior to his deployment.  He sought treatment for his right leg pain during the visit.  An August 31, 2004 STR also indicated that the Veteran was given a temporary profile for 30 days due to his right hip problems.  The Veteran again sought treatment for these symptoms in September 2004, November 2004, and January 2005.  A November 2004 STR also indicated that the Veteran received treatment for right eye conjunctivitis.

Following the Veteran's discharge from service, a July 2005 VA treatment record stated that the Veteran's combat illnesses and/or injures while in Afghanistan included a dysentery infection and exacerbation of right leg pain.  The Veteran sought treatment from VA for tinnitus in August 2005 and right leg pain in August 2006.  In July 2009, a TBI screen was conducted at VA.  The screen stated that the Veteran did not have a prior diagnosis of TBI during Operation Enduring Freedom/Operation Iraqi Freedom (OIF/OEF) deployment.  The screen also noted that the Veteran experienced the following events during OIF/OEF deployment:  blast or explosion of improvised explosive device (IED), rocket propelled grenade (RPG), land mine, grenade, etc., and vehicle accident/crash.  However, the Veteran denied having any symptoms immediately after these events.  The record stated that the TBI screen was negative.

Also in July 2009, a VA treatment record reported that the Veteran saw rocket grenades hitting his camp while in Afghanistan.  At this time, the Veteran reported trouble sleeping.  A subsequent November 2008 VA treatment record noted the Veteran's report of a headache as soon as he woke up.  The diagnoses were PTSD, insomnia, and alcohol abuse.  On December 21, 2010, a second evaluation related to TBI noted that the Veteran had been referred due to a positive TBI screen.   An associated December 21, 2010 questionnaire noted in the injury etiology section that the in-service injury was vehicular in nature with 5 or more episodes.  There was no injury related to a bullet, blast, or fall.  The Veteran denied experiencing loss of consciousness, disorientation or confusion, or a period of posttraumatic amnesia.  The record also indicated that the Veteran had been wearing a helmet at the time of the injury.  Under the history of present illness section of the evaluation, the record noted that the Veteran was not involved in any incidents during service that caused unconsciousness, or where confusion was an issue.  The Veteran was reportedly involved in hitting other vehicles when the headaches began, but he could not give any specific dates.  The Veteran took ibuprofen, but did not receive treatment for the problem.  
At the time of the record, the Veteran experienced headaches on a daily basis.  He also experienced symptoms of light sensitivity and dizziness with the headache.  The record indicated that he sometimes took leave from work for this issue.  In addition, he reported having trouble with memory for approximately 6 years, sleep difficulties since his time in Afghanistan, and tinnitus that began during his deployment.  The Veteran treated the sleep problem with Nyquil while in Afghanistan.  After conducting an examination, the attending physician stated that the Veteran's symptoms were more likely the result of his PTSD as the Veteran did not suffer from loss of consciousness or confusion from the reported incidents.  The problem list included memory difficulties, headache with dizziness, insomnia, and PTSD. 

In a February 2011 VA treatment record, the Veteran reported having approximately 15 motor vehicle accidents in service, with the record noting that he was in a Humvee/land cruiser in convoys.  His headaches reportedly began in the military, and he requested Family Medical and Leave Act (FMLA) paperwork in order to take leave often.  Later this month, the Veteran was seen in speech pathology for completion of a formal cognitive-linguistic assessment.  He completed the Scales of Cognitive Ability for TBI (SCATBI).  Despite the name of the test, the record did not indicate that the Veteran had a diagnosis of TBI.  In fact, a subsequent January 24, 2011 speech pathology consultation stated that the Veteran's symptoms were more likely from PTSD as he did not suffer from a loss of consciousness or confusion from the incidents.  

In addition, Dr. P., a VA doctor, completed the Department of Labor's Certification of Health Care provider for Employee's Serious Health Condition (FMLA) on the Veteran's behalf in February 2011.  Dr. P. noted that the Veteran's headaches began in July or August of 2003 or 2004.  Dr. P. stated that the Veteran had chronic headache related to a TBI suffered in the military.  He was seing specialists and an MRI was ordered.  Dr. P. added that the Veteran had been referred for evaluation or treatment by psychologists, TBI specialists, PTSD classes, and speech therapy.  The Veteran was also on chronic pain medication.  

In March 2011, an MRI of the brain from VA noted in the impression that the MRI study was essentially unremarkable.  On April 19, 2011, a physical medicine and rehabilitation note stated that the Veteran was seen to be evaluated for a possible TBI by a medical doctor.  The record stated that the Veteran was knowledgeable regarding how a TBI occurred.  He was able to complete a neurobehavioral symptoms questionnaire without difficulty or confusion.  The Veteran reported having numerous vehicle accidents within the convoy and exposure to RPGs.  His current issues included memory loss and headache pain.  An April 19, 2011 record from Dr. N., MD, stated that the Veteran's symptoms were more likely from PTSD as he did not suffer from loss of consciousness or confusion from the incidents.

A subsequent July 2011 physical medicine and rehabilitation note from VA, specifically the Loma Linda VA Medical Center, stated that the Veteran had no history of TBI, but he did have memory issues and headaches.  The record indicated that the Veteran received speech therapy for his memory difficulties.  According to the record, the Veteran expressed concern regarding why he had not received a TBI diagnosis.  The examining doctor noted that he explained to the Veteran that based on the history provided by the Veteran during his initial evaluation, the doctor who completed that evaluation thought that the symptoms were related to PTSD rather than a TBI.  The record noted that the Veteran felt he should have been diagnosed with a TBI as a result of his exposure to blasts during service.  In addition, many of the Veteran's peers had received TBI diagnoses.  The Veteran wanted to obtain another opinion concerning TBI, but he was informed that he might need to go to a different VA facility for such an opinion.  The previously noted diagnoses of memory difficulties, headache with dizziness, insomnia, and PTSD were unchanged.

In August 2011, the Veteran's buddy, S.T., submitted a statement reporting that she was deployed to Afghanistan with the Veteran.  S.T. stated that they both experienced RPG attacks, and they went on missions 5 to 7 times a week on rough roads.  S.T. reported that on one occasion, they were rear-ended by another truck after coming to a rapid stop.  She reported that the Veteran always complained of headaches after the incident.  S.T. described how the Veteran's behavior was different when they returned to the United States as he always complained of headaches was constantly forgetting things.  She knew that he suffered from some head injury during their time in Afghanistan.

Later in December 2011, a record from the Long Beach VA Medical Center noted that the Veteran had a motor vehicle accident in Afghanistan in 2003 or 2004 with head trauma and without loss of consciousness.  In contrast to the July 2009, December 2010, and April 2011 VA treatment records, this record stated the Veteran experienced alteration of consciousness for more than 30 minutes.  Dr. H. noted that the Veteran had been evaluated for TBI at the Loma Linda VA Medical Center with an impression of mild memory problems likely secondary to PTSD.  The record also noted that an MRI of the brain was within normal limits.  He experienced difficulty sleeping as well as symptoms of memory problems, concentration problems, and daily headaches.  After an evaluation was conducted, Dr. H. noted an impression of late effect of intracranial injury without skull fracture, mild cognitive impairment, and chronic posttraumatic headache. 

The Veteran later submitted a January 2012 statement reporting that during the accident when the truck came to sudden stop, he hit his head hard on the dashboard.  He then began to have constant headaches.  S.T. also provided another statement in February 2012.  In contrast to S.T.'s August 2011 statement in which no specific injury to the Veteran was reported in terms of the accident when they were rear-ended, S.T. now made a similar to report to the Veteran that he hit his head on the dashboard.  According to S.T., the Veteran was fine at the time of the injury, but she thought that he was dazed for a while after the injury occurred.  In a March 2012 statement, the Veteran stated for the first time that all he could remember from the accident he came to a sudden stop was waking up with a bad headache.  He stated that one of his buddies told him that he was unconscious for approximately 30 minutes.  While the previous records indicated that the Veteran could not recall a specific date for when his in-service motor vehicle accident occurred, the Veteran now stated that the accident approximately occurred in March 2004 between 11:00 am and 5:00 pm.  This same month, the Veteran reported his belief that the main reason for his headaches was the accident when he was rear-ended and hit his head on the dashboard.  He stated that this event worsened his headaches, indicating that they were already present when the accident occurred.
In July 2013, a VA treatment record from Loma Linda VA Medical Center noted that the Veteran sought assistance for a TBI diagnosis as his related service connection claim had been denied.  The record stated that a review of the Veteran's VA treatment records confirmed that a TBI diagnosis had not been given, and physicians attributed his symptoms of memory loss and migraines to PTSD rather than a TBI.  A subsequent August 2013 VA treatment record from Long Beach VA Medical Center stated that the Veteran came to the facility to obtain a second opinion on a TBI diagnosis.  Dr. N. stated that the Veteran had a late effect of an intracranial injury without a skull fracture.  The injury was the result of a motor vehicle accident in Afghanistan in 2003 or 2004 with head trauma and loss of consciousness for 30 minutes.  In this regard, Dr. N. noted that the Veteran's reported history was slightly different than the previously recorded history.  Dr. N. stated that based on the Veteran's history, it was confirmed that he had a mild traumatic brain injury.  The diagnoses were late effect of intracranial injury without skull fracture, mild cognitive impairment, chronic posttraumatic headache, and PTSD.  Under the recommendation, Dr. N. noted that it was strongly recommended that the Veteran continue his psychotherapy treatment and consider adjunctive psychiatric treatment as a result of the significant depressive and PTSD symptoms that he endorsed.  Dr. N. added that memory and other cognitive complaints are common among patients with depressive and PTSD symptoms.  

In a December 2013 VA treatment record Dr. N. repeated the diagnoses noted in August 2013.  Dr. N. stated that in light of the Veteran's personal description of the in-service incident, it was at least as likely as not that the Veteran had a postconcussive syndrome related to the motor vehicle accident that occurred during his military service in Afghanistan.

The Board notes that the Veteran has addressed some of the discrepancies in the record.  The Veteran indicated that there were no incident reports of his motor vehicle accidents during service as a result of his reluctance to complain to more highly ranked service members.  See Tr., page 6-7.  According to the Veteran, he never complained about anything, and this behavior was typical for the Veteran during service.  See Tr., page 7.  He also reported that after the accident when he hit his head on the dashboard, he had bad headaches and was unable to sleep, but there were no in-service records of treatment or complaints for these symptoms as he self-treated with Tylenol and NyQuil to avoid complaining.  In addition, the Veteran stated that he did not report exposure to vibration or headaches at the time of his discharge because, again, he did not want to complain.  See Tr., page 9.  The Veteran additionally stated that he continued to self-treat his headaches with over the counter medication after his separation from the Army as he was unaware that he could receive help at VA.  Regarding the Veteran's initial denials after service that he experienced loss of consciousness during service, the Veteran stated that he did not recall these denials and posited that he may have misunderstood questions on this matter in this past.  See Tr., page 13-14.

The Veteran is certainly competent to report as to the observable events and symptoms he experiences and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Board finds that the Veteran's reported history is not credible.  

The Veteran's explanation that he did not report his in-service accidents or symptoms, such as headaches, due to a general reluctance to complain or seek treatment for problems is inconsistent with the STRs showing that he sought treatment for various complaints before, during, and after his deployment to Afghanistan.  In addition, the Veteran reported several environmental exposures in his Post Deployment Health Assessment, but denied exposure to excessive vibration.  The Board also finds that the Veteran's report indicating that he was unaware he could obtain treatment from VA after discharge is inconsistent with the VA treatment records showing that he did seek treatment at VA for other issues, such as tinnitus, as early as August 2005.  Consequently, the Board does not find that the Veteran's explanations for the inconsistencies in the record are credible.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing Fed. R. Evid. 803 (7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").

In addition, the lay statements of record describing the in-service TBI and the symptoms that the Veteran experienced after the accident have been inconsistent.  As discussed above, the Veteran initially denied experiencing any symptoms after his in-service accidents at the time of the TBI screen in July 2009.  Records from December 2010 and April 2011 also noted that he did not experience a loss of consciousness or confusion after the accident.  The December 2011 record from the different VA facility in Long Beach was the first time that the Veteran was noted to have alteration of consciousness after the event.  Notably, this record also confirmed that he did not have loss of consciousness.  The Veteran's account changed again in March 2012 when he reported experiencing a loss of consciousness.  Although the Veteran stated that his buddy informed him he experienced a loss of consciousness for approximately 30 minutes, the only available statements from a buddy present at the time of the accident, S.T., indicate that the Veteran was "fine" after the accident occurred.  Moreover, S.T.'s contention in February 2012 that the Veteran hit his head on the dashboard and seemed dazed is inconsistent with her August 2011 statement that made no mention of a head injury after the sudden stop.  The August 2011 statement only stated generally that some head injury occurred while in Afghanistan.  

While the Board notes the Veteran's January 2017 testimony that he may have misunderstood questions in the past regarding loss of consciousness, the Board does not find this explanation to be credible.  The VA treatment records do not suggest that the Veteran was unable to understand parts of the evaluations related to TBIs, and the records indicate that his provided history regarding alteration of consciousness and loss of consciousness were consistent before the reported history changed in December 2011.  Although, even at the time, the Veteran apparently denied a loss of consciousness.  The Board also notes that the prior April 2011 VA treatment record, in which he also was noted to have no history of loss of consciousness, stated that the Veteran was knowledgeable regarding how a TBI occurred and could complete a neurobehavioral symptom questionnaire without any difficulty or confusion.  Based on the above discussion, the Board does not find that the Veteran's statements are credible evidence to establish the occurrence of his reported in-service TBIs.

According to the evaluations in December 2010 and April 2011, in the absence of symptoms such as loss of consciousness or confusion following the reported in-service injury, the Veteran's current symptoms were more likely the result of his PTSD.  The Board finds that these opinions are probative as they were based on the medical professionals' expertise, clinical data, and other rationale.

The Board notes that the record contains several positive opinions stating that the Veteran experienced a TBI.  However, these statements are not probative.  Although Dr. P. worked at VA, his February 2011 opinion includes no rationale and it is in conflict with the assessments documented in the VA treatment records from this period.  The record reflects that the TBI specialists who evaluated the Veteran prior to February 2011 determined that his reported symptoms were inconsistent with a TBI.  In addition, the record indicates that the Veteran received speech therapy in relation to his memory difficulties rather than a TBI.  Moreover, the positive opinions from the Long Beach VA Medical Center in December 2011, August 2013, and December 2013 should not be afforded probative weight as they are based on an inaccurate factual premise.  These opinions relied on the Veteran's report that he experienced an alteration of consciousness and/or loss of consciousness following an in-service head injury.  As the Board does not find the Veteran's reported history to be credible, the opinions based on this reported history are not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (providing that a medical opinion based on an inaccurate factual premise is not probative).

The Board also finds that the Veteran is not competent to determine that his current symptoms are residuals of an in-service TBI.  In the instant case, the question of  whether the Veteran currently has residuals of an in-service TBI is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report symptoms of sleeping difficulties, memory loss, and headaches, the question of the cause of those symptoms is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  The Veteran in this case has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion on this question.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Therefore, the Board finds that the Veteran's statements as to the etiology of his current complaints are not competent evidence of a diagnosis.

Consequently, the most probative evidence of record shows that the Veteran did not sustain a TBI in service, and he does not have current residuals as a result of the claimed in-service TBIs, as the Board has determined that no valid TBIs occurred.  The existence of a current disorder is a required element of a claim for VA disability compensation, as is the in service incurrence of an event or injury. Neither are present here.  Accordingly, the preponderance of the evidence is against the Veteran's service connection claim for residuals of a TBI.  38 C.F.R. § 3.303.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable based on these facts.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, service connection is not warranted.




ORDER

Entitlement to service connection for residuals of a TBI is denied.


REMAND

Regarding the Veteran's service connection claim for a headache disorder, the Board finds that a remand is necessary to obtain a VA examination.  The record indicates that the Veteran currently experiences headaches, and he has been noted to experience migraines.  See July 2013 VA treatment record.  The Veteran's representative contends that his current headaches are due to his in-service exposure to burn pits and/or secondary to his PTSD disability.  See February 2017 Informal Hearing Presentation.  As noted above, the Veteran reported exposure to smoke from burning trash or feces in the July 2004 Post Deployment Health Assessment.  In the February 2017 Informal Hearing Presentation, the Veteran's representative cited to a November 2015 article from Healthline News indicating that smoke from burning trash pits can cause headaches.  In addition, the statements from the December 2010 and April 2011 VA treatment records indicate that the Veteran's headaches may be secondary to his PTSD.  However, as these statements did not include a rationale, they provide an inadequate basis upon which to grant service connection.  As the Board lacks sufficient medical evidence to render a decision on this issue, a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his headache disorder.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the VA Loma Linda Healthcare System and the VA Long Beach Healthcare System dated since August 2014.

2.  After the preceding development, schedule the Veteran for a VA examination to determine the nature and etiology of any headache disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.  

The Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must first identify all current diagnoses of a headache disorder.  For each identified diagnosis, the examiner must provide an opinion as to the following questions:

(a) Is it at least as likely as not (a 50 percent or greater probability) that the disorder manifested during active service or is otherwise related to active service?

In providing an opinion, the examiner should address whether the disorder is due to any of the environmental exposures reported in the July 2004 Post Deployment Health Assessment, including exposure to smoke from burning trash or feces; vehicle or truck exhaust fumes; JP8 or other fuels; sand/dust; and industrial pollution.

(b) Is it at least as likely as not (a 50 percent or greater probability) that the disorder was caused by the Veteran's service-connected PTSD?

(c) Is it at least as likely as not (a 50 percent or greater probability) that the disorder was aggravated by the Veteran's service connected PTSD?

Regardless of the conclusions reached, the examiner should address the articles that were cited in the February 2017 Informal Hearing Presentation, including:  (1) Madison Park, Painful Headaches Plaguing Many U.S. War Veterans, Healthline News (Nov. 10, 2015), http://www.healthline.com/health-news/painful-headaches-plaguing-many-us-war-veterans-111015#5; and (2) Dawn C. Buse et al., Psychiatric Comorbidities of Episodic and Chronic Migraine, 260 J. Neurol 1960, 1964, 1966-67 (2013).

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, to include obtaining additional examinations or opinions if necessary, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


